United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3793
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa
Tassanna Eileen Latham,                  *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: May 5, 1999
                                Filed: May 10, 1999
                                    ___________

Before McMILLIAN, LOKEN, MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Tassanna Eileen Latham pleaded guilty to aiding and abetting the possession
with intent to distribute various Schedule II controlled substances, in violation of 21
U.S.C. §§ 841(a)(1) and (b)(1)(C). Latham appeals her sentence, arguing that the
district court1 erred in denying her request, pursuant to U.S. Sentencing Guidelines
Manual § 5K2.0, p.s. (1998), for a departure from the applicable Guidelines range
because the drug quantity overrepresented her culpability.


      1
        The HONORABLE MICHAEL J. MELLOY, Chief Judge, United States
District Court for the Northern District of Iowa.
      The district court did not indicate it lacked authority to depart based on an
overrepresented drug quantity. Instead the court simply chose not to depart in the
present case based on, among other things, the serious nature of the conduct, which
involved three burglaries, and the court’s determination that the overrepresentation was
to some extent taken into consideration by a mitigating role adjustment Latham
received. We do not review such a discretionary decision. See United States v. Field,
110 F.3d 587, 591 (8th Cir. 1997).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-